—Appeal from a decision of the Workers’ Compensation Board, filed March 3, *7651993, which ruled that claimant did not sustain a causally related disability and denied his claim for workers’ compensation benefits.
Claimant, a sales executive, sustained a compensable injury to his left foot in October 1987 for which he received a schedule award. When claimant’s case was later reopened, the Board found that claimant did not sustain a further causally related injury to his left foot or a causally related psychiatric disability. Consequently, the Board denied claimant’s application for benefits. The record reveals conflicting medical testimony concerning the extent and cause of claimant’s infirmities. Inasmuch as some of this testimony established that the residual injury to claimant’s left foot and his psychiatric disability were not causally related to his accident at work, we find that substantial evidence supports the Board’s decision.
Cardona, P. J., Mercure, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.